EXHIBIT 10.6
 
GUARANTY
 
GUARANTY, dated as of April 28, 2011, made by Inventa Technologies, Inc. (the
“Guarantor”), in favor of Manchester Securities Corp. (the
“Holder”).  Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Exchange Agreement (the “Exchange Agreement”)
dated on or about the date hereof between ANTS SOFTWARE, INC., a Delaware
corporation (the “Company”) and the Holder.
 
W I T N E S S E T H:
 
Whereas, pursuant to that certain Exchange Agreement, the Company cancelled the
RH Exchange Note and issued the Exchange Note to the Holder in the original
principal amount of $794,857.98;
 
Whereas, the Guarantor is a wholly-owned subsidiary of the Company; and
 
Whereas, as a condition precedent to the cancellation of the RH Exchange Note
and the issuance of the Exchange Note pursuant to the Exchange Agreement, the
Company agreed that the Guarantor would guaranty the obligations under the
Exchange Note in accordance with the terms set forth in this Guaranty and the
Exchange Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Holder to make and maintain the loans evidenced
by the Exchange Note, Guarantor hereby agrees with the Holder as follows:
 
SECTION 1.  DEFINED TERMS
 
1.1        Definitions
 
                             (a)        Capitalized terms used herein and not
otherwise defined herein shall have the meanings given to them in the Exchange
Note or the Exchange Agreement.
 
                             (b)        The following terms shall have the
following meanings:
 
“Guaranty” means this Guaranty, as the same may be amended, supplemented or
otherwise modified from time to time.
 
 “Obligations” mean the collective reference to the unpaid principal of and
default interest on the Exchange Note thereunder and all other obligations and
liabilities of the Company to the Holder (including, without limitation, default
interest accruing at the then applicable rate provided in the Exchange Note
after the maturity of the Exchange Note and interest accruing at the then
applicable rate after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company, if a claim for post-filing or post-petition interest is allowed in
such proceeding, and including, without limitation, the conversion of the
Exchange Note into Common Stock), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Exchange Agreement, the
Exchange Note, this Guaranty, or the other agreements, or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees and disbursements of counsel
to the Holder that are required to be paid by the Company or the Guarantor
pursuant to the terms of any of the foregoing agreements).
 
 
 

--------------------------------------------------------------------------------

 
 
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
1.2        Other Definitional Provisions.
 
The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and Section references are to
this Guaranty unless otherwise specified.  The meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms.
 
SECTION 2.  GUARANTY
 
2.1        Guaranty.  The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to the Holder and its respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Company when due (whether at the stated maturity, by acceleration or otherwise)
of the Obligations.  For clarification, such maximum amount of guaranty
hereunder shall not be reduced as a result of any conversions or payments under
the Exchange Note (i.e., the last dollars owing under the Exchange Note shall
remain subject to this Guaranty).
 
Nature of Guaranty.  Guarantor’s liability under this Guaranty shall be
unlimited, open and continuous for so long as this Guaranty remains in
force.  Guarantor intends to guaranty at all times the performance and prompt
payment when due, whether at maturity or earlier by reason of acceleration or
otherwise, of all Obligations.  Accordingly, no payments made upon the
Obligations will discharge or diminish the continuing liability of Guarantor in
connection with any remaining portions of the Obligations or any of the
Obligations which subsequently arises or is thereafter incurred or
contracted.  No payment made by the Company, the Guarantor, any other guarantor
or any other Person or received or collected by the Holder from the Company, the
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of Guarantor hereunder
which shall, notwithstanding any such payment (other than payment and
performance in full of the Obligations), remain liable for the Obligations until
the Obligations are paid and performed in full.
 
Duration of Guaranty.  This Guaranty will take effect when received by the
Holder without the necessity of any acceptance by the Holder, or any notice to
Guarantor or to the Company, and will continue in full force until all the
Obligations incurred or contracted shall have been fully and finally paid and
satisfied and all other obligations of Guarantor under this Guaranty shall have
been performed in full.  All renewals, extensions, substitutions, and
modifications of the Obligations, release of any other guarantor or termination
of any other guaranty, of the Obligations shall not affect the liability of
Guarantor under this Guaranty.  This Guaranty is irrevocable and is binding upon
Guarantor and Guarantor’s successors and assigns so long as any of the
guaranteed Obligations remain unpaid.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2        No Subrogation.  Notwithstanding any payment made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Holder,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Holder against the Company or any other guarantor or guaranty or right of offset
held by the Holder for the payment of the Obligations, nor shall the Guarantor
seek or be entitled to seek any contribution or reimbursement from the Company
or any other guarantor in respect of payments made by the Guarantor hereunder,
until all amounts owing to the Holder by the Company on account of the
Obligations are paid in full.  If any amount shall be paid to the Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid and performed in full, such amount shall be held in trust for
the benefit of the Holder, segregated from other funds of the Guarantor, and
shall, forthwith upon receipt by the Guarantor, be turned over to the Holder in
the exact form received by such Guarantor (duly indorsed by the Guarantor to the
Holder, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Holder may determine.
 
2.3        Amendments, Etc. With Respect To The Obligations.  Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment or performance of any of the Obligations made
by the Holder may be rescinded by the Holder and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or guaranty therefor or right of offset with respect thereto,
may, from time to time, in whole or in part, be renewed, extended, amended,
modified, accelerated, compromised, waived, surrendered or released by the
Holder, and the Exchange Agreement, the Exchange Note and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Holder may deem
advisable from time to time, and any guaranty or right of offset at any time
held by the Holder for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.
 
2.4        Guaranty Absolute and Unconditional.  Guarantor hereby waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Holder upon the guaranty
contained in this Section 2 or acceptance of the guaranty contained in this
Section 2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the Guaranty contained in this Section 2; and all
dealings between the Company and the Guarantor, on the one hand, and the Holder,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guaranty contained in this Section
2.  Guarantor hereby waives, to the extent permitted by law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or the Guarantor with respect to the Obligations.  Guarantor
understands and agrees that the guaranty contained in this Section 2 shall be
construed as a continuing, absolute and unconditional Guaranty of payment and
performance without regard to (a) the validity or enforceability of the Exchange
Agreement, the Exchange Note, any of the Obligations or any other guaranty or
right of offset with respect thereto at any time or from time to time held by
the Holder, (b) any defense, set-off or counterclaim (other than a defense of
actual payment and performance of all Obligations) which may at any time be
available to or be asserted by the Company or any other Person against the
Holder, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Company or Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge of the Company for the
Obligations, or of Guarantor under the guaranty contained in this Section 2, in
bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against Guarantor, the
Holder may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as they may have against the Company
or any other Person or against any other guaranty for the Obligations or any
right of offset with respect thereto, and any failure by the Holder to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Company or any other Person or to realize upon any such other guaranty
or to exercise any such right of offset, or any release of the Company or any
other Person or any such other guaranty or right of offset, shall not relieve
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Holder against any Guarantor.
 
 
3

--------------------------------------------------------------------------------

 
 
2.5        Reinstatement.  The guaranty contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Holder upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company, Guarantor or any
other guarantor of the Obligations, or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for, the
Company, Guarantor or any other guarantor of the Obligations or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
 
2.6        Payments.  Guarantor hereby guarantees that payments hereunder will
be paid to the Holder without set-off or counterclaim in U.S. dollars at the
addresses set forth or referred to on the signature pages to the Exchange
Agreement (or as otherwise required by the Exchange Note) or by wire transfer
pursuant to instructions provided to the Guarantor by the Holder.
 
SECTION 3.  REPRESENTATIONS AND WARRANTIES
 
Guarantor represents and warrants to the Holder that:
 
3.1        Organization, Good Standing and Qualification.  The Guarantor is a
corporation, validly existing and in good standing under the laws of the
jurisdiction of its formation and has all requisite corporate power and
authority to carry on its business as now conducted and own its properties.  The
Guarantor is duly qualified to do business as a corporation and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or licensing necessary
unless the failure to so qualify would not be reasonably likely to result in a
material adverse effect.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2        Authorization.  The Guarantor has full power and authority and has
taken all requisite action on the part of the Guarantor, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
this Guaranty, and (ii) authorization of the performance of all obligations of
the Guarantor hereunder.  This Guaranty constitutes legal, valid and binding
obligations of the Guarantor, enforceable against the Guarantor in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.
 
3.3        Consents.  The execution, delivery and performance by the Company of
this Guaranty require no consent of, action by or in respect of, or filing with,
any Person, governmental body, agency, or official.
 
3.4        No Conflict, Breach, Violation or Default; Compliance with Law.  The
execution, delivery and performance of this Guaranty by the Guarantor will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) the Guarantor’s trust agreement
or other organizational documents, or (ii) except where it would not have a
material adverse effect, (A) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Guarantor or any of its properties, or (B) any agreement
or instrument to which the Guarantor is a party or by which the Guarantor is
bound or to which any of the properties of the Guarantor is subject.  Except
where it would not have a material adverse effect, the Guarantor (i) is not in
violation of any statute, rule or regulation applicable to the Guarantor or its
assets, (ii) is not in violation of any judgment, order or decree applicable to
the Guarantor or its assets, and (iii) is not in breach or violation of any
agreement, note or instrument to which it or its assets are a party or are bound
or subject.  The Guarantor has not received notice from any Person of any claim
or investigation that, if adversely determined, would render the preceding
sentence untrue or incomplete.
 
3.5        No Limitation of Guaranty.  No representations, warranties or
agreements of any kind have been made to or with Guarantor which would limit or
qualify in any way the terms of this Guaranty.
 
3.6        Company’s Request.  This Guaranty is executed at the Company’s
request and not at the request of the Holder.
 
SECTION 4.  COVENANTS
 
4.1        So long as the Exchange Note remains outstanding, the Guarantor shall
maintain its existence.  The Guarantor shall not consolidate with or merge with
or into, or convey, transfer or lease all or substantially all its assets to,
any Person.
 
4.2        The Guarantor covenants (to the extent that it may lawfully do so)
that it shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law
wherever enacted, now or at any time hereafter in force, that may affect the
covenants or the performance of this Guaranty; and the Guarantor (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law, and covenants that it shall not, by resort to any such law,
hinder, delay or impede the execution of any right herein granted to the Holder,
but shall suffer and permit the execution of every such right as though no such
law has been enacted.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 5.  WAIVERS; SUBORDINATION
 
5.1        Guarantor’s Waivers.
 
                             (a)        Holder’s Actions.  Notwithstanding any
other waivers by the Guarantor pursuant to this Guaranty and except as
prohibited by applicable law, the Guarantor waives any right to require the
Holder to: (i) continue lending money or to extend other credit to the Company;
(ii) resort for payment or to proceed directly or at once against any person,
including the Company or any other guarantor; (iii) commit any act or omission
of any kind at any time with respect to any matter whatsoever; or (iv) demand
and/or enforce compliance with the terms of any agreement by any other party
thereto.
 
                             (b)        Insolvency.  If now or hereafter the
Company shall be or become insolvent and the Obligations under the Exchange Note
have not been paid and performed in full, Guarantor hereby waives and
relinquishes in favor of the Holder and Company, and its respective successors
and assigns, any claim or right to payment Guarantor may now have or hereafter
have or acquire against the Company, by subrogation or otherwise, such that at
no time shall Guarantor be or become a “creditor” of the Company within the
meaning of 11 U.S.C. Section 547(b) or any successor provision of the United
States Federal bankruptcy laws.
 
                             (c)        Guarantor’s Rights and
Defenses.  Guarantor also waives any and all rights or defenses arising by
reason of (i) any “one action” or “anti-deficiency” law or any other law which
may prevent the Holder from bringing any action, including a claim for
deficiency, against the Guarantor, before or after the commencement or
completion of any foreclosure action, either judicially or by exercise of a
power of sale; (ii) any election of remedies by the Holder which destroys or
otherwise adversely affects the Guarantor’s subrogation rights or the
Guarantor’s rights to proceed against the Company for reimbursement, including
without limitation, any loss of rights Guarantor may suffer by reason of any law
limiting, qualifying, or discharging the Obligations; (iii) any disability or
other defense of the Company, of any other guarantor, or of any other person, or
by reason of the cessation of the Company’s liability from any cause whatsoever,
other than payment in full in legal tender or by performance in full, of the
Obligations; (iv) any statute of limitations, if at the time any action or suit
brought by the Holder against the Guarantor is commenced there is outstanding
Obligations which are not barred by any applicable statute of limitations; (v)
any defenses given to guarantors at law or in equity other than actual payment
and performance of the Obligations; or (vi) any act, omission, election or
waiver by the Holder of the type set forth in this Guaranty.
 
                             (d)       No Set-off, Counterclaim, Etc.  Guarantor
further waives and agrees not to assert or claim at any time any deductions to
the amount guaranteed under this Guaranty for any claim of set-off,
counterclaim, counter demand, recoupment or similar right.
 
5.2        Guarantor’s Understanding With Respect to Waivers.  Guarantor
warrants and agrees that each of the waivers set forth herein is made with
Guarantor’s full knowledge of its significance and consequences and that, under
the circumstances, the waivers are reasonable and not contrary to public policy
or law.  If any such waiver is determined to be contrary to any applicable law
or public policy, such waiver shall be effective only to the extent permitted by
law or public policy.
 
 
6

--------------------------------------------------------------------------------

 
 
5.3        Subordination of the Company’s Debts to Guarantor.  Guarantor agrees
that the Obligations of the Company to the Holder, whether now existing or
hereafter created, shall be prior to any claim that the Guarantor may now have
or hereafter acquire against the Company, whether or not the Company becomes
insolvent.  Guarantor hereby expressly subordinates to the Obligations any claim
Guarantor may have against the Company, upon any account whatsoever (including
without limitation all intercompany obligations owing to Guarantor from the
Company), to any claim that the Holder may now or hereafter have against the
Company; provided, however, that the Company may make payments on such claims
that represent bona fide claims for money lent or property transferred to the
Company in the ordinary course of the business of the Guarantor and the Company
unless and until an Event of Default (including without limitation any default
under the Exchange Note which with notice or passage of time or both would
become an Event of Default) shall have occurred under the Exchange Note.  In the
event of any dissolution, winding up, liquidation, readjustment, reorganization
or similar proceedings, through bankruptcy, by an assignment for the benefit of
creditors, by voluntary liquidation, or otherwise, the assets of the Company
applicable to the payment of the claims of both the Holder and the Guarantor
shall be paid to the Holder.
 
SECTION 6.  MISCELLANEOUS
 
6.1        Amendments In Writing.  None of the terms or provisions of this
Guaranty may be amended, supplemented or otherwise modified except by an
instrument in writing signed by the Guarantor and the Holder, and no provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.
 
6.2        No Waiver By Course Of Conduct; Cumulative Remedies. The Holder shall
not by any act (except by a written instrument pursuant to Section 6.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default.  No failure to
exercise, nor any delay in exercising, on the part of the Holder, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Holder of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Holder
would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.
 
6.3        Enforcement Expenses.  Guarantor agrees to pay or reimburse the
Holder for all its reasonable costs and expenses incurred in collecting against
the Guarantor under the guaranty contained in Section 2 or otherwise enforcing
or preserving any rights under this Guaranty and the other Agreements to which
such Guarantor is a party, including, without limitation, the reasonable fees
and disbursements of counsel to the Holder.
 
 
7

--------------------------------------------------------------------------------

 
 
6.4        Successors And Assigns.  This Guaranty shall be binding upon the
successors and assigns of Guarantor and shall inure to the benefit of the Holder
and its respective successors and assigns; provided that Guarantor may not
assign, transfer or delegate any of its rights or obligations under this
Guaranty without the prior written consent of the Holder.
 
6.5        Facsimile.  This Guaranty may be executed by facsimile or email of a
PDF (or similar) image file of the executed signature page hereto.
 
6.6        Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
6.7        Governing Law; Jurisdiction.
 
                             (a)        Governing Law.  THIS GUARANTY WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.
 
                             (b)        Jurisdiction.  The Guarantor irrevocably
submits to the exclusive jurisdiction of any State or Federal Court sitting in
the State of New York, County of New York, over any suit, action, or proceeding
arising out of or relating to this Guaranty.  The Guarantor irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action, or
proceeding brought in such a court and any claim that suit, action, or
proceeding has been brought in an inconvenient forum.
 
The Guarantor agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding.  Nothing herein shall affect the Holder's right to serve process in
any other manner permitted by law.  The Guarantor agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.
 
                             (c)        No Jury Trial.  The Guarantor and, by
acceptance of the benefits hereof, the Holder, knowingly and voluntarily waives
any and all rights it may have to a trial by jury with respect to any litigation
based on, or arising out of, under, or in connection with, this Guaranty and for
any counterclaim therein.
 
6.8        Acknowledgements.  Guarantor hereby acknowledges that:
 
                             (a)        it has been advised by counsel in the
negotiation, execution and delivery of this Guaranty and the other Agreements to
which it is a party;
 
 
8

--------------------------------------------------------------------------------

 
 
                             (b)       the Holder has no fiduciary relationship
with or duty to Guarantor arising out of or in connection with this Guaranty or
any of the other Agreements, and the relationship between the Guarantor, on the
one hand, and the Holder, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
 
                             (c)        no joint venture is created hereby or by
the Exchange Agreement or Exchange Note, or otherwise exists by virtue of the
transactions contemplated hereby between the Guarantor and the Holder.
 


 
[Signature Page Follows]
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.
 
 

  GUARANTOR:         INVENTA TECHNOLOGIES, INC.                    
By:
/s/ David A.  Buckel    
Name:
David A.  Buckel    
Title:
CFO and Corporate Secretary     Address:    

 
 
 

10

 